IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONALD KINTNER AND MICHELLE               : No. 213 MAL 2019
KINTNER,                                  :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
ZONING HEARING BOARD OF                   :
SMITHFIELD TOWNSHIP AND                   :
TOWNSHIP OF SMITHFIELD,                   :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.